Citation Nr: 0806065	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative joint disease, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1968 to 
July 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Low back strain with degenerative joint disease (lumbar 
spine disability) is manifested by forward flexion to 75 and 
80 degrees without any ankylosis.

2.  Prostatitis is manifested by daytime urination 1 time per 
hour and nighttime urination 1 to 2 times per night.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5237 (2007).

2.  The criteria for an increased evaluation for prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.115a (2007); 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for a lumbar spine disability and 
prostatitis, VA has met all statutory and regulatory 


notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to re-adjudication of the veteran's claims, a 
July 2004 letter and the August 2005 statement of the case 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against increased 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In 1995, the veteran noted that he was 
going to apply for disability benefits from the Social 
Security Administration (SSA).  Although the duty to assist 
extends to obtaining SSA records where they are relevant to 
the issue under consideration, see Murinscak v. Derwinski, 2 
Vet. App. 363, 370 (1992), no SSA records are of file.  The 
Board finds that there is no prejudice to the veteran, 
however, because the records are not relevant as there are 
more recent medical records regarding his disabilities and it 
isn't clear that the 


veteran is in receipt of SSA benefits.  See Bernard v. Brown, 
4 Vet. App. at 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that remands which result 
in unnecessary additional burdens on VA with no benefit to 
the veteran are to be avoided).  In June 2007, the veteran 
submitted a statement in support of his claim without a 
waiver of RO consideration.  But the Board finds that remand 
for RO consideration is not required because the statement 
did not contain pertinent evidence:  the statement reiterated 
other evidence of record and included other irrelevant 
information.  See 38 C.F.R. § 20.1304(c) (2007) (noting that 
any additional pertinent evidence received by the Board that 
has not already been considered by the RO must be referred to 
the RO for consideration unless there has been a waiver of RO 
consideration).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the 


whole-recorded history is necessary so that a rating may 
accurately reflect the elements of any disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are, however, appropriate when the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Lumbar spine disability

By a March 1972 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 
noncompensable evaluation, effective February 16, 1972.  In a 
January 1994 rating decision, the RO continued the 
noncompensable evaluation.  In an October 2004 rating 
decision, the RO assigned a 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5237, effective March 17, 2004.  
The veteran appealed the evaluation.

In a March 2004 VA medical record, the veteran denied 
radiation of back pain into his legs.  The assessment was 
chronic back pain.  In a June 2004 VA record, the veteran 
reported chronic back pain.  He stated that he could not 
stand on a concrete floor for a long period of time.  He 
denied any bladder or bowel disturbance.  Upon examination, 
there was tenderness of the lower lumbosacral spine.  The 
examiner noted that it looked like kyphosis.  The assessment 
was chronic back pain.  An x-ray impression was no acute 
process.

An October 2004 VA spine examination was conducted.  The 
veteran reported low back pain that was both dull and sharp.  
The pain was across the back, with a slight 


radiation up the back.  The veteran reported generalized 
stiffness and increased pain in the morning.  He stated that 
there was pain upon standing for 5 to 10 minutes and sitting 
for 4 to 5 hours.  The veteran did not report numbness and 
denied bowel or bladder dysfunction.  He took pain 
medication.  The veteran reported that he worked as a short 
and long-distance road trucker.  His work has been cut about 
two-thirds due to his back pain.  The veteran stated that he 
was able to conduct his activities of daily living including, 
eating, grooming, bathing, toileting, dressing, transferring, 
and driving.  The veteran did not report flare-ups but 
reported decreased endurance due to increased pain upon 
standing.  Upon examination, there was forward flexion to 75 
degrees, with pain throughout, and facial grimacing, 
guarding, and pain upon rising from forward flexion to the 
normal erect position.  There was extension to 30 degrees, 
bilateral rotation to 30 degrees, and bilateral bending to 35 
degrees, all with complaints of pain and facial grimacing.  
Repetition did not cause increased limitation of motion.  
There was strong and steady gait without assistive devices.  
There was tenderness but adequate strength, and no palpable 
spasms or weakness.  There was adequate alignment and pain 
upon palpation to the vertebral bodies.  Upon straight leg 
raises, there were complaints of pain and grimacing at 60 
degrees.  The veteran was able to stand on his heels, stand 
on his toes, and squat, but did so with a very erect back and 
difficulty rising from a squat due to back pain.  There was a 
normal neurological examination and intact and equal 
bilateral patella and Achilles reflexes.  X-rays showed 
degenerative joint disease and disc space narrowing.  The 
diagnoses were lumbosacral spine strain and degenerative 
joint disease.

In the January 2005 notice of disagreement, the veteran 
reported back pain.  He stated that these disabilities 
seriously limited his ability to work.  He stated that he was 
unable to stand for more than 5 minutes.  

In a March 2005 request for employment information, the 
veteran's former employer noted that the veteran quit for 
health reasons.  

In a December 2005 VA medical record, the veteran reported 
back pain.  In a December 2006 VA record, the veteran 
reported chronic back pain.  The veteran stated that he had 
to stop working as a truck driver due to back pain. The 
assessments were chronic back pain secondary to degenerative 
arthritis.

A March 2007 VA spine examination was conducted.  The veteran 
reported daily, constant, sharp, severe, low back pain that 
was sometimes around the upper hip area, without radiation to 
the legs.  There was no history of hospitalization or 
surgery.  The veteran reported spine fatigue, decreased 
motion, stiffness, weakness, and spasms, but denied flare-
ups.  He reported that he used a cane to ambulate and was 
able to walk 1/4 mile.  The veteran asserted that he was no 
longer employed due to his back problems.  The veteran 
reported that his back disability had severe effects on his 
chores, shopping, exercise, sports, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming.  The 
examiner noted that the veteran's urinary symptoms were due 
to his prostate disability and noted that the veteran did not 
have an assistive device with him.  Upon examination, there 
was flexion to 80 degrees, extension to 25 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral lateral rotation 
to 20 degrees.  The range of motion was completed without 
pain and repetition did not cause increased pain or 
additional limitation of motion.  There was normal gait and 
no spasms, atrophy, guarding, pain with motion, tenderness, 
or weakness.  The examiner found no abnormal gait or abnormal 
spinal contour.  There was mild kyphosis of the thoracic 
spine.  There was 5/5 muscle strength upon bilateral hip 
flexion, hip extension, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension.  There was 
normal muscle tone without atrophy, normal sensory 
examination, and normal reflexes.  There was no thoracolumbar 
spine ankylosis.  X-rays showed mild spondylitic changes at 
L4-L5 and L5-S1 levels with disc space narrowing and 
osteophyte formation.  The diagnosis was mild degenerative 
joint disease of the lumbosacral spine without neurological 
signs.  

In a May 2007 letter, a private physician stated that the 
veteran had chronic severe low back pain and several other 
disabilities.  He stated that the veteran had significant 
long term disability precluding gainful employment.  

The veteran's lumbar spine disability is currently rated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 471a, Diagnostic Code 5010-5237.  The hyphenated code is 
intended to show that the veteran's disability includes both 
traumatic arthritis, Diagnostic Code 5010, and limitation of 
lumbar spine motion, Diagnostic Code 5237.  38 C.F.R. § 4.27 
(2007).  

Under the rating criteria for spine disabilities, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine, a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, a 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2007).

Under the rating criteria for intervertebral disc syndrome, a 
40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.

The evidence of record indicates thoracolumbar forward 
flexion to 75 and 80 degrees and no ankylosis.  Thus, the 
objective medical evidence of record shows that the veteran's 
lumbar spine disability does not warrant a 40, 50, or 100 
percent evaluation.  38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, an evaluation in excess of 20 percent 
for a lumbar spine disability is not warranted.

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the veteran did not assert, and the record 
did not demonstrate, any incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007); see Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  But the veteran denied radiating pain 
and bowel or bladder symptoms, and both VA examiners 
determined that there were no neurological symptoms related 
to the lumbar spine disability.  Accordingly, the veteran is 
not entitled to a separate 10 percent evaluation for 
neurological symptoms of a lumbar spine disability.

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray 


findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  But as noted above, an increased evaluation is not 
warranted based on limitation of motion.  38 C.F.R. § 4.71a, 
General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
reported chronic daily, constant, sharp, severe, low back 
pain.  He reported that he could not stand for longer than 5 
to 10 minutes or sit for more than 4 to 5 hours without 
increased pain.  He denied flare-ups and reported that he 
took pain medication.  The veteran stated that although he 
was able to conduct his activities of daily living, these 
were affected by his back disability.  He reported that he 
used a cane to ambulate and was able to walk 1/4 mile.  The 
veteran asserted that he quit his job due to back pain.  The 
objective medical evidence of record indicated was 
lumbosacral spine tenderness, slight kyphosis, pain upon 
motion.  Repetition did not cause additional pain or 
limitation of motion.  There was strong and steady gait 
without assistive devices.  The veteran was able to stand on 
his heels, stand on his toes, and squat, although he did so 
with difficulty due to pain and a very erect back.  There was 
good muscle strength, intact and equal reflexes, and no 
spasms, weakness, atrophy, or guarding.  There were normal 
and equal bilateral patellar and Achilles reflexes.  Thus the 
evidence shows that the veteran's lumbosacral spine 
disability causes functional impairment due to pain and 
limitation of motion, but the evidence showed no additional 
fatigability, incoordination, weakness, or limitation of 
motion upon use.  Accordingly, the veteran is not entitled to 
an increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 20 percent for a 
lumbar spine disability at any time during the period 
pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see 
also Hart, 21 Vet. App. 505.

Prostatitis

By a March 1972 rating decision, the RO granted service 
connection for prostatitis and assigned a noncompensable 
evaluation, effective February 16, 1972.  In a January 1994 
rating decision, the RO continued the noncompensable 
evaluation.  In an October 2004 rating decision, the RO 
assigned a 20 percent evaluation for prostatitis under 
38 C.F.R. § 4.115b, Diagnostic Code 7527, effective March 17, 
2004.  The veteran appealed the evaluation.

A February 2002 VA prostate ultrasound impression was 
prostatic hypertrophy with multiple calcifications.  In a 
March 2004 VA medical record, the veteran reported a chronic 
urinary problem for which medication was unhelpful.  The 
assessment was benign prostatic hypertrophy.  

An October 2004 genitourinary examination was conducted.  The 
veteran reported reoccurring chronic prostatitis and the he 
took daily medication for his prostate.  He reported that he 
was usually put on antibiotics about 4 to 5 times per year 
secondary to prostate problems.  The veteran complained of 
decreased stream strength and some problems starting the 
stream, but no pain with urination.  He stated that 
occasionally he feels like the bladder doesn't totally empty, 
and denied lethargy, weakness, anorexia, weight loss, or 
weight gain.  The veteran reported that he urinates 1 time 
per hour during the day and 1 time during the night.  He 
denied reoccurring urinary tract infections, hospitalizations 
in the last year, malignancy, stones, recent 
catheterizations, and dilation or drainage procedures.  The 
veteran reported some discomfort to the prostate area that 
would not prevent him from working.  Upon examination, the 
prostate was enlarged and slightly boggy or soft upon 
palpation with tenderness.  The diagnosis was chronic 
prostatitis.  

In the January 2005 notice of disagreement, the veteran 
reported acute prostatitis and other disabilities that 
seriously limited his ability to work.  


In a March 2005 request for employment information, the 
veteran's former employer stated that the veteran quit due to 
health problems.

An April 2007 VA genitourinary examination was conducted.  
The veteran reported that since he began medication 2 years 
prior, he had not had any prostate problems.  There was no 
history of hospitalization.  The veteran reported urinary 
urgency, difficulty starting stream, dribbling, weak or 
intermittent stream, but denied dysuria, straining to 
urinate, hematuria, urine retention, and uretheral discharge.  
He stated that he urinated 1 time per hour during the day and 
2 times during the night and did not wear absorbent 
materials.  The veteran denied a history of urinary tract 
infection, but reported erectile dysfunction.  The veteran 
reported that his prostatitis had severe effects on his 
chores, shopping, exercise, sports, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming.  Upon 
examination, there was smooth and non-boggy prostate with 
mild to moderate enlargement.  He did not complain of pain 
during the examination but reported tenderness afterwards.  
The examiner noted a history of benign prostate hypertrophy.  
The examiner noted that the veteran was not currently 
employed and had stated that he had to quit his prior job due 
to back problems.  

Prostatitis is currently assigned a 20 percent rating 
pursuant to Diagnostic Code 7527, which indicates that 
prostatitis must be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7527.  The veteran denied any urinary 
tract infections, so prostatitis is rated as voiding 
dysfunction.  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  For urine leakage, 
a 40 percent evaluation is assigned for the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day and a maximum 60 percent evaluation is assigned for the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  For urinary 
frequency, a maximum 40 percent evaluation is assigned for 
daytime voiding intervals of less than 1 hour or 


awakening to void 5 or more times per night.  Id.  For 
obstructed voiding, a maximum 30 percent evaluation is 
assigned for urinary retention requiring intermittent or 
continuous catheterization.  Id.  

The evidence of record demonstrates that the veteran reported 
urinary urgency, decreased stream strength, and difficulty 
starting the stream, but no pain upon urination.  He reported 
that he urinated 1 time per hour and 1 to 2 times per night.  
He denied recent catheterizations and the use of absorbent 
materials.  Accordingly, because the veteran does not wear 
absorbent material, has not required any recent 
catheterization, and does not urinate more than once per hour 
and/or 5 times per night, an increased evaluation is not 
warranted.  See 38 C.F.R. § 4.115a.  Accordingly, an 
increased evaluation for prostatitis is not warranted.  

Additionally, after review of the evidence, there is no 
evidence of record that would warrant a rating in excess of 
20 percent for prostatitis at any time during the period 
pertinent to this appeal.  38 U.S.C.A. 5110; see also Hart, 
21 Vet. App. 505.

Additional Considerations

The Board has also considered the issue of whether the 
veteran's lumbar spine disability and prostatitis present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 
38 C.F.R. § 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
evidence does not show that the lumbar spine disability 
and/or prostatitis interfered markedly with employment beyond 
that contemplated in the assigned rating, nor have they 
warranted frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Although the veteran reported that he quit due to 
his back and other disabilities, it isn't clear that he quit 
due solely to his service-connected disabilities, especially 
since the veteran stated that his prostatitis did not 


make him unable to work.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating did not 
prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a lumbar spine disability is 
denied.

An increased evaluation for prostatitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


